DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, Pan and Wright cited on p. 10 is not listed in the Information Disclosure Documents. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-5, 9-10, 17 and 20 recite terms "stage 3 human pancreatic progenitors" and “cardiac mesenchyme-like cells” which are not defined within the specification nor are they terms well known in the art rendering the claims indefinite. The instant specification merely states that “stage 3 human pancreatic progenitors can be derived from induced pluripotent cells” or “are induced embryonic stem cells” (p. 8), and additionally “cardiac mesenchyme-like cells” are only disclosed as being “obtained from a population of human stem cells subjected to cardiac differentiation conditions” and that the population “comprises fibroblasts, myocytes and/or cardiomyocytes” or “comprises fibroblasts but not myocytes and cardiomyocytes” (p. 7). 
Therefore, without a definition within the specification these terms render the metes and bounds of the recited claims unclear to one skilled in the art.  
For the purpose of examination, said terms are interpreted as pancreatic progenitor cells and cardiac cells with mesenchyme origins, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (2011. J Tissue Eng Regen Med 5: 313–323; IDS Reference 3 filed on 03/06/2019) as evidenced by Hughes et al. (2010. Proteomics, 10, 1886–1890) in view of Deutsch et al. (2001. 
Regarding claims 1, 2, 9, 10 and 20, Banerjee et al. teaches a method of co-culturing as a means to produce pancreatic differentiated cells from induced embryonic stem cells for cell therapy of Type I Diabetes (Abstract). Banerjee et al. cultures undifferentiated murine ESCs co-cultured with primary hepatocytes which yield a large population of endoderm-like cells. Said endoderm-like cells cultured on matrigel coated plates wherein said cells become pancreatic progenitor cells. These progenitor cells are dissociated via dispase and trypsin and then either differentiated by y-secretase inhibition by DAPT, co-culture methods such as being cultured in primary rat heart microvessel endothelial cell (RHMEC) conditioned media, or both (p. 314-315; Figure 1, 4). Furthermore, the cultures are supplemented with sonic hedgehog inhibition and retinoid signaling in promoting pancreas differentiation of the ESCs (p. 316). The pancreatic progenitor cells maintained in the same medium were used as a control for the co-culture (p. 317, Figure 4). Final maturation to islet-specific cells is achieved by co-culturing the ESC derived pancreatic endocrine cells with endothelial cells, which resulted in Insulin 1 upregulation in 60% of the cell population, along with high levels of IAPP and Glut2. The differentiated cell population also secreted high levels of insulin (Abstract). Banerjee et al. does not teach that the conditioned media is from a cardiac mesenchyme cell wherein the cell is a stem cell which has been subjected to cardiac differentiation nor that the cells are human cells. 
Deutsch et al. teaches the signaling mechanisms that control the stages of the development of the pancreas (Abstract). This reference discloses that cardiac mesoderm or FGF induces the local expression of sonic hedgehog, which in turn is inhibitory to pancreas but not to liver development. The absence of cardiac mesoderm and its signaling in studies has shown to contribute to the development of the pancreas (Abstract, p. 873, 877).
Efrat teaches that replacing the insulin producing cells is the most promising treatment for type I diabetes and aims to illustrate techniques known in the art such as the expansion of differentiated beta cells as well as the generation of insulin producing cells from embryonic or adult stem cells for cellular 
It would be obvious to one of ordinary skill in the art to substitute the co-culture method for pancreas progenitor cells with endothelial cell conditioned media in the presence of sonic hedgehog inhibitors as taught by Banerjee with a cell conditioned media produced via stem cell derived cardiac mesenchyme/mesoderm cells, and additionally with human cells, with a reasonable expectation of success. One would be motivated to utilize cardiac mesenchyme/mesoderm cells because it would be substituting known equivalents for the same purpose of differentiating pancreas cells. As shown in Banerjee et al., the sonic hedgehog pathway is inhibited, influencing the formation of islet cells with a high expression of Insulin 1 in the co-cultured experiments (Abstract, p. 316). Deutsch et al. teaches that the absence of cardiac mesoderm induces pancreas development instead of liver development because sonic hedgehog is inhibited in its absence (p. 873, 877). Thus, they are equivalents as both result in the development and maturation of pancreas cells while sonic hedgehog is inhibited. Additionally, one would be motivated to utilize human cells instead of the murine cells as taught by Banerjee et al. because these pancreas progenitor cells are aimed to be utilized for the treatment of human type I diabetes and there is an advantage in deriving them from autologous ES-cell lines (i.e. human ES-cell lines). Autologous insulin-producing cells developed from autologous ES cells could have the advantage over allogeneic cells of being protected from both graft rejection and recurring autoimmunity following transplantation (Efrat; p. 337).
Regarding claim 4, Banerjee et al. does not teach that the pancreas progenitors derived from ESCs are derived from induced human embryonic stem cells. However, it would be obvious to one of ordinary skill in the art that substituting induced human embryonic stem cells for ESCs would have a reasonable expectation of success and would be substituting known equivalents of different origin for the same purpose of differentiation. 

Regarding claim 6, Banerjee et al. teaches that the cultured and co-cultured cells are differentiated by y-secretase inhibition by DAPT and the cell conditioned media also contains EGF (p. 314-315, Figure 4).
Regarding claim 7, 13, and 15, Banerjee et al. teaches that the progenitor cells are cultured on a thin layer of Matrigel that is plated (i.e. extracellular matrix coated substrate) (p. 314). As evidenced by Hughes et al. once of Matrigel’s main components is laminin (p. 1887).
Regarding claim 8, Banerjee et al. teaches that the endothelial cells utilized for co-culture are cultured in a solution comprising heparin (i.e. an inhibitor of DNA synthesis) (p. 314).
Regarding claim 17, Banerjee et al. teaches that the cells are harvested from the Matrigel by using dispase and treated with trypsin to obtain a single cell suspension (i.e. dissociated).
Regarding claim 19, Banerjee et al. teaches that the cells are induced to form endocrine cells (p. 316).
	Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.


Claims 1, 3, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (supra) in view of Deutsch et al. (supra) and Efrat (supra), as applied to claims 1, 2, 4-10, 13, 15, 17, and 19 above, and in further view of Thatava et al. (2011. Gene Therapy 18: 283–293) and Llames et al. (2015. TISSUE ENGINEERING: Part B 21 (4): 345)
	As illustrated above, Banerjee et al., Deutsch et al., and Efrat provide teachings for a dissociated pancreatic progenitor cell culture derived from human ESCs wherein the progenitor cells are cultured on matrigel (i.e. contains animal derived laminins) co-cultured with media conditioned by cardiac mesenchyme cells for the purpose of expanding the cells and producing islet cells for type I diabetes with 
	Thatava et al. teaches a method of generating human iPS cells guided with recombinant growth factors that mimic the essential signaling for pancreatic development. Reprogrammed with four stemness
factors, human fibroblasts were converted to iPS cells. Under feeder-free conditions, fate specification was initiated with activin A and Wnt3a that triggered engagement into definitive endoderm, followed by priming with fibroblast growth factor 10 (FGF10) and KAAD-cyclopamine (Abstract). The study aimed to produce insulin secreting progeny from the induced pluripotent stem cells in order to generate replishishable islet-like cells which could be used to restore insulin dependence in type I diabetes (Abstract, p. 283). Thatava et al. additionally uses mitomyocin C treated SNL feeder cells to culture the human fibroblasts and produce iPSCs (p. 291).
Llames et al. teaches that feeder cells are well known in the art to have been growth-arrested with mitomyocin C in order to promote cell proliferation and that the presence of feeder cells is necessary for stem cells to grow and differentiate (Abstract).  Llames et al. further teaches that feeder-dependent cells can be grown feeder free provided that culture dishes are coated with extracellular matrix proteins such as laminin, collagen, fibronectin, or a mixture of the extracellular matrix components (Matrigel) and supplemented with a medium conditioned by feeder cells (p. 345). Additionally when using feeder cell conditioned media, studies have shown that xenogeneic serum free media is preferred due to the presence of xenopathogens in media containing xenogeneic serum and components and that alternatives to animal derived components are being studied (p. 348, 350). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date to utilize iPSCs as taught by Thatava et al. and xenogenic serum free conditioned media with mitomyocin C as taught by Lllames et al. in the method of expanding and culturing the pancreatic progenitor cells as taught by Banerjee et al., Deutsch et al., and Efrat with a reasonable expectation of success. One would be 
Therefore the invention as a whole at the time of the effective filing date would be obvious to one of ordinary skill in the art.
	


Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (supra) as evidenced by Hughes et al. (supra) in view of Deutsch et al. (supra) and Efrat (supra), as applied to claims 1, 2, 4-10, 13, 15, 17, and 19 above, and in further view of Chen et al. (2011. Nat Methods. 8(5): 424–429)
As illustrated above, Banerjee et al., Deutsch et al., and Efrat provide teachings for a dissociated pancreatic progenitor cell culture wherein the progenitor cells are cultured on Matrigel (i.e. laminin) and then are co-cultured with media conditioned by cardiac mesenchyme cells for the purpose of expanding the cells and producing islet cells for type I diabetes with enhanced gene expression and high insulin secretion. These references do not teach that the cellular matrix that coats the plate is hemopexin. 
	Chen et al. teaches vitronectin, which is part of the hemopexin family, coated surfaces for human ES and iPS cell cultures (Abstract). Chen et al. aims to demonstrate improved derivation efficiencies with 
	It would be obvious to one of ordinary skill in the art at the time of the effective filing date to substitute vitronectin as taught by Chen et al. for the matrigel in the method of expanding and culturing the pancreatic progenitor cells as taught by Banerjee et al., Deutsch et al., and Efrat with a reasonable expectation of success. Doing so would be substituting known equivalent matrix proteins for the same purpose of supporting human ESC growth. Futhermore, vitronectin is relatively easy to overexpress and purify (Chen et al.; p. 425). 
	Therefore the invention at the time of the effective filing date would be obvious to one of ordinary skill in the art.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (supra) in view of Deutsch et al. (supra) and Efrat (supra), as applied to claims 1, 2, 4-10, 13, 15, 17, and 19 above, and in further view of Lahmy et al. (2015. Cryobiology 70: 283–286)
As illustrated above, Banerjee et al., Deutsch et al., and Efrat provide teachings for a dissociated pancreatic progenitor cell culture wherein the progenitor cells are co-cultured with media conditioned by cardiac mesenchyme cells for the purpose of expanding the cells and producing islet cells for type I diabetes with enhanced gene expression and high insulin secretion. These references do not teach that the cells are frozen after expansion and dissociation.
Lahmy et al. teaches solutions and methods of vitrification (i.e. freezing) stem cell derived islet progenitor cells for islet replacement therapy, however it is hampered by limited tissue supplies and immune reaction (Abstract, p. 283). Lahmy et al. discloses that vitrification is a viable option for cryopreservation of stem cell derived islet progenitor cells and will enhance efficiency, quality control and dissemination of new therapies for diabetes (p. 286).

Therefore the invention would be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635